Case 18-51587         Doc 86    Filed 06/29/21      Entered 06/29/21 09:54:34          Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION
In the matter of                                        )       Chapter 7
                                                        )
ERICA L. GARBATINI, a/k/a                               )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                         )
                                                        )
                                        Debtor          )       June 29, 2021

             APPLICATION TO EMPLOY ATTORNEY FOR THE TRUSTEE
        The Application of Richard M. Coan respectfully represents:

        1.      The debtor, Erica L. Garbatini, a/k/a Erica Lafferty, filed a Chapter 7 petition on
December 5, 2018 and your Applicant was appointed Trustee of the above-captioned bankruptcy

estate, has qualified, and now is serving as such Trustee.

        2.      On February 11, 2021, the Trustee filed a Notice of Sale of Property of Estate and

Opportunity for Objections Thereto in which the Trustee stated his intention to sell back to the

debtor all of her causes of action as set forth in a civil action styled Erica Lafferty et al. v. Alex

Emric Jones et al., pending in the Connecticut Superior Court for the Judicial District of Bridgeport

and bearing Docket No. FBT-CV18-6075078-S. The proposed purchase price was $37,000.00 and

the debtor agreed to pay more, should additional proofs of claim be filed, so that all allow creditors

with allowed proofs of claim would be paid in full.

        3.      Through BNC, the Clerk served the Trustee’s notice of intent to sell on all parties

entitled to notice.

        4.      No party in interest objected to the proposed sale and the Trustee was therefore

authorized to conduct the sale. See 11 U.S.C. §§363(b) and 102(1).

        5.      On or about April 19, 2021, the Trustee received the sale proceeds of $37,000.00.

On May 10, 2021, Alex Jones and other related defendants (the “Jones Parties”) in the aforesaid civil

action filed a motion for relief from, or to vacate or void, the Trustee’s aforesaid sale.

        6.      The Trustee will require the services of counsel to oppose said motion and to

represent the Trustee with respect to related possible future proceedings, including but not limited

to objecting to proofs of claim that the Jones Parties may file, the filing and prosecution of a possible


                                                   1
Case 18-51587       Doc 86     Filed 06/29/21     Entered 06/29/21 09:54:34          Page 2 of 7



future motion to compromise and the conducting of a possible sale that the trustee may propose in

the future.   In addition, the Trustee has recently been served with a deposition and production

subpoena in the underlying state court action and may require representation with respect thereto.

        7.      Your Applicant desires to employ the law firm of Zeisler & Zeisler, P.C.,10 Middle

Street, 15th Floor, Bridgeport, Connecticut 06604, as his counsel with for these matters. Said firm

and its attorneys are duly admitted to practice before this Court and are "disinterested persons" as

that term is defined in §101(14) of the Bankruptcy Code, and are qualified to act as attorneys in this

matter and represent no interest adverse to the bankruptcy estate.

        8.      Said law firm has agreed to represent the above-captioned estate without
compensation.

        9.      It appears to the Trustee, based on the Declaration of Attorney Eric Henzy of said
law firm, annexed hereto, that neither said law firm, nor any member, counsel, or associate
thereof, has any connection with, or holds any interests adverse to, the Debtor, her creditors, any
other party in interest, their respective attorneys and accountants, the United States trustee, or any
person employed in the office of the United States trustee, except as disclosed or otherwise
described herein:
        (a)     Said law firm has a credit card account with American Express, which is a
creditor of the bankruptcy estate.
        (b)     Through the years said law firm has represented debtors or creditors in numerous
cases in which the Trustee was or is the trustee. Said law firm currently represents the Chapter
11 debtors in the matter of In re Michael Parrella and Karen-Kimble Parrella, Case No. 18-
51613, in this Court, in which case the Trustee serves as Chapter 11 trustee; and said law firm
currently represents the principal of the debtor in the matter of In re Integrated Surgical, LLC,
Case No. 18-50186, in this Court, in which case said law firm is defending a preference
avoidance action instituted by the Trustee in that case.
        (c)     Said law firm represented the Trustee in the matter of SE Technologies, Inc., Case
No. 03-50895, in this Court, which case was closed years ago.
        (d)     Said law firm and the law firm of Koskoff, Koskoff & Bieder, which has been
retained as the Trustee’s special counsel in this case, have a joint client in a matter unrelated to
this case.

                                                  2
Case 18-51587       Doc 86     Filed 06/29/21      Entered 06/29/21 09:54:34         Page 3 of 7



       (e)      Said law firm represents Clinton Nurseries, Inc., et al., in a challenge of the
constitutionality of the increase in U.S. Trustee fees enacted in 2017.
       (f)      James Berman, an attorney at said law firm, is the Chapter 7 trustee in the matter
of Michael S. Goldberg, Case No. 09-23371, et al., in this Court, and said law firm represents
Mr. Berman in that case.
       10.      Said law firm has vast experience in bankruptcy matters. The Trustee believes that
their employment would be in the best interest of this estate.
       Wherefore, your Applicant prays that pursuant to 11 U.S.C. § 327(a) Zeisler & Zeisler,
P.C. be authorized as of the date of this application to act as attorneys for the estate without
compensation.
       Dated at New Haven, Connecticut this date, June 29, 2021.


                                                /s/ Richard M. Coan
                                               Richard M. Coan, Trustee (ct06376)
                                               Coan, Lewendon, Gulliver & Miltenberger, LLC
                                               495 Orange Street
                                               New Haven, CT 06511
                                               Telephone:    (203) 624-4756
                                               Facsimile:    (203) 865-3673
                                               rcoan@coanlewendon.com
Case 18-51587       Doc 86      Filed 06/29/21    Entered 06/29/21 09:54:34          Page 4 of 7




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

In the matter of                                       )       Chapter 7
                                                       )
ERICA L. GARBATINI, a/k/a                              )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                        )
                                                       )
                       Debtor                          )

                       DECLARATION IN SUPPORT OF TRUSTEE’S
                        APPLICATION TO EMPLOY ATTORNEY

       I, Eric Henzy, hereby declare as follows under penalty of perjury to the best of my

knowledge, information and belief:

       1.      I am a stockholder in the law firm of Zeisler & Zeisler, P.C. (the “Firm”), 10

Middle Street, 15th Floor, Bridgeport, CT 06604. There are no disciplinary proceedings against

me, and I am in good standing in those jurisdictions in which I am admitted to practice. I am

authorized to make this declaration on the Firm’s behalf. This declaration is submitted pursuant

to Federal Rule of Bankruptcy Procedure 2014(a) in support of Richard M. Coan’s (the

“Trustee”), the chapter 7 trustee in this case, application to employ the Firm pursuant to

Bankruptcy Code section 327(a).

       2.      The Firm is willing to undertake the representation of the Trustee for the purposes

set forth in the aforesaid Application for no compensation.

       3.      It is the policy of the Firm that no new matter may be accepted or opened within

the Firm without completing and submitting to those charged with maintaining the Firm’s

electronic database the information necessary to check each such matter for conflicts, including

the identity of the prospective client, the matter, and the related and adverse parties.

Accordingly, the database is updated for every new matter undertaken by the Firm. The

information in the database is a function of the completeness and accuracy of the information

submitted by the attorney opening a new matter. The Firm has conducted a search of its database
                                                  1
Case 18-51587        Doc 86    Filed 06/29/21     Entered 06/29/21 09:54:34          Page 5 of 7




for its connections to the Debtor, her creditors, and any other party in interest, and also has

inquired of all attorneys and staff at the Firm as to their knowledge of any connections to the

Debtor, her creditors, and any other party in interest (the “Conflict Check”).

        4.     Based on the Conflict Check and to the best of my knowledge, neither I, the Firm,

nor any member, counsel, or associate thereof, has any connection with, or holds any interests

adverse to, the Debtor, her creditors, any other party in interest, their respective attorneys and

accountants, the United States trustee, or any person employed in the office of the United States

trustee, except as disclosed or otherwise described herein:

        (a) The Firm has a credit card account with American Express, which is a creditor of the

bankruptcy estate.

        (b)    Through the years the Firm has represented debtors or creditors in numerous cases

in which the Trustee was or is the trustee. We currently represent the Chapter 11 debtors in the

matter of In re Michael Parrella and Karen-Kimble Parrella, Case No. 18-51613, in this Court, in

which case the Trustee serves as Chapter 11 trustee; and we currently represent the principal of

the debtor in the matter of In re Integrated Surgical, LLC, Case No. 18-50186, in this Court, in

which case we are defending a preference avoidance action instituted by the Trustee in that case.

        (c)    The Firm represented the Trustee in the matter of SE Technologies, Inc., Case No.

03-50895, in this Court, which case was closed years ago.

        (d)    The Firm and the law firm of Koskoff, Koskoff & Bieder, which has been

retained as the Trustee’s special counsel in this case, have a joint client in a matter unrelated to

this case.

        (e)    The Firm represents Clinton Nurseries, Inc., et al., in a challenge of the

constitutionality of the increase in US Trustee fees enacted in 2017.

        (f)    James Berman, an attorney at the Firm, is the Chapter 7 trustee in the matter of

Michael S. Goldberg, Case No. 09-23371, et al., in this Court, and the Firm represents Mr.

Berman in that case.
                                                  2
Case 18-51587       Doc 86     Filed 06/29/21      Entered 06/29/21 09:54:34          Page 6 of 7




        5.      Based on the Conflict Check and to the best of my knowledge, the Firm is a

“disinterested person” as that term is defined in Bankruptcy Code section 101(14) in that the

Firm and its partners, counsel and associates are not creditors, equity security holders, or insiders

of the Debtor; are not and were not, within 2 years before the date of the filing of the petition in

this case, directors, officers, or employees of the Debtor; and do not have an interest materially

adverse to the interests of the estate or of any class of creditors or equity security holders, by

reason of any direct or indirect relationship to, connection with, or interest in, the Debtor, or for

any other reason.

        6.      I am not related, and to the best of my knowledge, no attorney at the Firm is

related, to any United States Bankruptcy Judge in this District or to the United States trustee for

this District or any employee thereof.

        7.      As of this date, the Trustee does not owe the Firm any amounts for legal services

rendered. As noted above, the Firm has agreed to represent the Trustee in this case for no

compensation.

        8.      Zeisler & Zeisler, P.C. maintains professional liability insurance in the amount of

$10,000,000.00. A copy of the declarations page of said policy is attached.

        9.      I shall amend this declaration immediately upon learning that (a) any of the

representations herein are incorrect or (b) there is any change of circumstances relating thereto.

        I declare under penalty of perjury that the foregoing is true and correct, this date, June 29,

2021.

                                                       /s/Eric Henzy______________________
                                                       Eric Henzy




                                                  3
Case 18-51587   Doc 86   Filed 06/29/21   Entered 06/29/21 09:54:34   Page 7 of 7
